Title: William Stephens Smith to Abigail Adams Smith, 6 June 1787
From: Smith, William Stephens
To: Smith, Abigail Adams


        
          Aranjuez, June 6th, 1787.
          My Dear Friend:
        
        I was much pleased this morning by the receipt of yours of May 19th. Look at the dates—May 5th, Paris, and Blois, May 11th—the places are very distant, and it is impossible to write in a chariot going post. I have answered your mamma’s letter from this place; I have not gone through the necessary visits to the royal family, but they are nearly finished. I find everything here much more agreeable than I expected; the corps diplomatic, are very different gentlemen at this court, from those at the court of London; here friendship, hospitality, and good humour, sweeten society, and sweeten the political career. I have been here four days, and have dined very agreeably three of them, with the English, Swedish, and the Dutch Ministers; I am engaged to dine with the Comte de Florida Blanca on Saturday, and shall begin to think of proceeding to Lisbon; but I am rather uneasy about Curio; the fatigues of the journey have proved too great for him, and he is now sick and a-bed; he is well attended, and I hope will recover in a few days; if he does not, I shall with very great reluctance be obliged to proceed without him; he has conducted himself so well, that I shall miss him much—and at Bayone took him in the carriage with me, so that all through Spain he has fared in every respect equal with myself. But notwithstanding that, he is sick and I am as usual, in greater health for the active life I have passed. It is my element; sloth and inactivity will sicken me; but the other will ensure me health and spirits.
        June 7th.
        The grand procession of the court this day, has engaged the attention of every one in and about this place; the palace was thronged with “reverend r——s in robes,” adorned with all the insignia of their respective stations, and cutting no despicable figure; on the contrary, the whole was solemnly magnificent, and worthy the attention of a stranger. After the solemn march was over, all parties perambulated the gardens, where taste and elegance, accompanied with all the graces of the Spanish court, were laid open to view. I was entertained and shall spend this afternoon at a bull feat; but I am told it will not be equal to what I shall see in the course of a day or two; but you shall have more of this in detail, my friend, when I shall again seat myself contented by your side. I thank you for the information you give me in cypher; there is great pleasure in having my companion a little of a politician. The news came agreeable and apropos. Yours,
        W. S. S.
      